Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yusaf Hasan on 5/5/2021.
The application has been amended as follows: 
In the Claims:
1.           A method of control of a gas turbine engine comprising a fan section coupled to a low turbine together defining a low spool, an intermediate compressor coupled to an intermediate turbine together defining an intermediate spool, and a high compressor coupled to a high turbine together defining a high spool, the method comprising:
providing an intermediate spool speed to low spool speed characteristic curve to a controller;
determining, via the intermediate spool speed to low spool speed characteristic curve, a commanded intermediate spool speed based at least on an actual thrust output;
providing a commanded power output to the controller;
providing one or more of an environmental condition to the controller;
determining a commanded fuel flow rate; 
determining a commanded intermediate compressor loading; and
generating an actual power output of the engine, wherein the actual power output is one or more of an actual low spool speed, an actual intermediate spool speed, an actual high spool speed, and an actual engine pressure ratio.

the actual thrust output.

claim 7 has been cancelled.

11. The method of claim 4, the method further comprising: providing to the controller the actual thrust output and an actual intermediate spool speed; and determining, via the controller, the commanded thrust output and the commanded intermediate spool speed based at least on the actual thrust output, the actual intermediate spool speed, the commanded power output, and one or more of the environmental conditions.

17.         A gas turbine engine comprising a low spool speed sensor, an intermediate spool speed sensor, a high spool speed sensor, a variable stator vane positioning sensor measuring a positioning of one or more variable stator vanes (VSV) of an intermediate compressor, a bleed valve positioning sensor measuring a bleed valve position of an intermediate compressor, and a variable guide vane sensor measuring a position of variable guide vanes (VGV) of a high compressor, and a controller configured to execute instructions, the instructions comprising:
receiving a commanded power output of the engine and one or more environmental conditions;
determining a difference between the commanded power output and an actual power output;
determining a difference between a commanded intermediate spool speed and an actual intermediate spool speed;
determining a commanded fuel flow rate and an intermediate compressor loading via one or more of a VSV position and a bleed valve position;

generating and monitoring an actual power output of the engine, wherein the actual power output is one or more of an actual thrust output, an actual low spool speed, an actual intermediate spool speed, an actual high spool speed, and an actual engine pressure ratio; and
              determining, via an intermediate spool speed to low spool speed characteristic curve, the commanded intermediate spool speed based at least on the actual intermediate spool speed and the actual thrust output.

Claim 18 has been cancelled.

Allowable Subject Matter
Claims 1-6, 8-17, 19, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 17 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a 3 spool gas turbine engine with a low to intermediate spool power characteristic curve and using said curve to determine a commanded intermediate spool speed based at least on the actual thrust output.
The closes prior art of record is Kupratis (9279388) and Cai (9494085). Kupratis discloses a 3-spool gas turbine engine which compares the speed of the low spool and intermediate spool and optimizes the relative speed between the two to reduce drag (fig 2, lines 50-55), however, this relationship between the two is just used to compare the two speeds and does not determine the intermediate spool speed based upon the actual thrust output of the engine. Cai teaches a 2 spool gas .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741